Citation Nr: 1106221	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  06-27 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 
percent for degenerative joint disease of the lumbar spine prior 
to August 10, 2007.

2.  Entitlement to an initial disability rating in excess of 20 
percent for degenerative joint disease of the lumbar spine from 
August 10, 2007 to February 11, 2009.

3.  Entitlement to an initial disability rating in excess of 40 
percent for degenerative joint disease of the lumbar spine since 
February 11, 2009.

4.  Entitlement to an initial disability rating in excess of 10 
percent for radiculopathy of the left lower extremity.

5.  Entitlement to an initial disability rating in excess of 10 
percent for radiculopathy of the right lower extremity.




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served in the Marine Corps Reserves with periods of 
active duty from January 1996 to May 1996; October 2001 to 
January 2002; and, January 2003 to May 2004.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.  

The February 2006 rating decision assigned a 20 percent 
disability rating for the Veteran's service-connected 
degenerative joint disease of the lumbar spine.  During the 
pendency of the appeal, an October 2009 rating decision granted 
an increased disability rating of 40 percent for the lumbar spine 
disability effective February 2009.  The Board has 
recharacterized the issues related to the rating of the Veteran's 
service-connected lumbar spine disability as above to accurately 
reflect the ratings and time periods at issue based upon the 
action taken by the Board in this decision.  

In March 2009, the Veteran testified at a hearing held via 
videoconference from the RO before the undersigned Acting 
Veterans Law Judge.  A transcript of his testimony is associated 
with the claims file.  

The case was previously before the Board in May 2009, when it was 
remanded for additional medical examination of the Veteran.  The 
requested development has been completed.  


FINDINGS OF FACT

1.  Prior to August 10, 2007 the Veteran's service-connected 
degenerative joint disease of the lumbar spine was not manifested 
by ankylosis or forward flexion to 30 degrees or less, or by 
favorable ankylosis of the entire thoracolumbar spine.  There is 
no evidence of incapacitating episodes.

2.  Since August 10, 2007, the Veteran's service-connected 
degenerative joint disease of the lumbar spine has been 
manifested by flexion to 30 degrees or less, and no evidence of 
ankylosis.  There is no evidence of incapacitating episodes.

3.  Radiculopathy of the left lower extremity is manifested by no 
greater than mild neuralgia, with pain, paresthesias, and 
numbness; there is no motor impairment.

4.  Radiculopathy of the right lower extremity is manifested by 
no greater than mild neuralgia, with pain, paresthesias, and 
numbness; there is no motor impairment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent 
for the service-connected degenerative joint disease of the 
lumbar spine prior to August 10, 2007, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a Diagnostic 
Codes 5010, 5242, 5243 (2010).

2.  The criteria for a 40 percent disability rating, and not in 
excess thereof, for service-connected degenerative joint disease 
of the lumbar spine from August 10, 2007, to February 11, 2009, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a Diagnostic Codes 5010, 5242, 5243 (2010).  

3.  The criteria for a disability rating in excess of 40 percent 
for the service-connected degenerative joint disease of the lumbar 
spine since February 11, 2009, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.71a Diagnostic Codes 5010, 
5242, 5243 (2010).

4.  The criteria for a disability rating in excess of 10 percent 
for the service-connected radiculopathy of the left lower 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.123, 4.124, 4.124a, Diagnostic Codes 8520, 
8620 8720 (2010).

5.  The criteria for a disability rating in excess of 10 percent 
for the service-connected radiculopathy of the right lower 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.123, 4.124, 4.124a, Diagnostic Codes 8520, 
8620 8720 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2007).  

This appeal arises from the Veteran's disagreement with the 
initial evaluation following the grant of service connection for 
PTSD.  Courts have held that once service connection is granted 
the claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  No additional discussion of the duty to 
notify is therefore required.

VA also has a duty to assist the Veteran in the development of 
the claim, which is not abrogated by the granting of service 
connection.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

VA has obtained service treatment records; VA treatment records; 
VA examination reports; assisted the appellant in obtaining 
evidence; and afforded him the opportunity to present testimony, 
written statements and evidence.  All known and available records 
relevant to the issue on appeal have been obtained and associated 
with the appellant's claims file and he has not contended 
otherwise.

In any event, the appellant has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.) See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision at 
this time.

II.  Disability Ratings

The veteran seeks entitlement to disability ratings for his 
service-connected lumbar spine disability and the associated 
radiculopathy of the legs in excess of those presently assigned.  
Service connection for these disabilities was established in a 
February 2006 rating decision.  The Veteran appealed the initial 
disability ratings assigned upon the grant of service connection.  

In a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in support 
of the veteran's claim is to be considered.  See Fenderson v. 
West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  Separate ratings 
can be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Once the evidence is 
assembled, the Secretary is responsible for determining whether 
the preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). If so, the claim 
is denied; if the evidence is in support of the claim or is in 
equal balance, the claim is allowed.  Id.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.

When there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7.

It is necessary to evaluate the disability from the point of view 
of the veteran working or seeking work, 38 C.F.R. § 4.2, and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is 
a question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for that 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In determining a disability evaluation, the VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record, and to explain the reasons used to support the 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

"When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant."  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski,1 Vet. App. 49, 55 (1990). 

III.  Lumbar Spine

The Veteran separated from active service in May 2004.  Service 
treatment records reveal that he that he was treated for 
complaints of low back pain beginning in approximately May 2003.  
A November 2003 service department Medical Board report indicated 
a final diagnosis of "low back pain with bilateral leg 
paresthesias... secondary to lumbar degenerative disc disease."  
Subsequent examination in December 2003 continued to show 
abnormality of the spine, with the presence of muscle spasm, and 
abnormality of the neurologic system.  Service treatment records 
establish the diagnosis of degenerative disc disease of the 
lumbar spine along with associated radiculopathy of the lower 
extremities.  However, these records generally do not contain 
lumbar spine range of motion results adequate for rating 
purposes.  

In July 2005, a VA Compensation and Pension examination of the 
Veteran was conducted.  General medical examination revealed that 
the Veteran's gait and posture were normal with neurologic 
findings being grossly intact.  On spine examination the Veteran 
reported complaints of low back pain which radiated into his 
buttocks, paresthesia in his feet, and decreased range of motion 
and stiffness.  He reported being prescribed Vicodin for his back 
pain.  Physical examination of the lumbar spine revealed normal 
gait, no edema, spasms, or tenderness to palpation.  Range of 
motion testing of the lumbar spine revealed:  forward flexion to 
50 degrees; extension to 10 degrees; lateral flexion to 25 
degrees, bilaterally; and, rotation to 20 degrees, bilaterally. 
Muscle strength was normal, 5/5.  There was no evidence of 
weakness, fatigue, or incoordination.  Review of a 2004 magnetic 
resonance imaging (MRI) report confirmed the presence of lumbar 
spine degenerative disc disease.  X-ray examination revealed the 
presence of facet joint degeneration, degenerative joint disease.  

VA treatment records dated in 2005 and 2006 reveal that the 
Veteran received treatment for complaints of low back pain with 
prescribed medication and lumbar facet injection in November 
2006.  

On August 10, 2007 another VA spine Compensation and Pension 
examination of the Veteran was conducted.  The Veteran reported 
complaints of low back pain which radiated to either side and 
limited his motion.  Gait was excellent with no pelvic tilt or 
change in posture with walking.  Range of motion testing of the 
lumbar spine revealed:  forward flexion to 15 degrees; no 
extension; lateral flexion to 30 degrees, bilaterally; and, 
rotation to 30 degrees, bilaterally.  He had to rest because of 
increased pain during testing, but there was no evidence of 
weakness, fatigue, or lack of endurance.  The examiner noted 
objective evidence of increased pain since the prior Compensation 
and Pension examination.  The Veteran reported a recent flare-up 
in the prior two weeks which lasted a day, but it did not result 
in debilitation of the need for bed rest.  

In November 2007, another VA spine Compensation and Pension 
examination of the Veteran was conducted.  The Veteran walked 
with strong good posture, strong gait and no pelvic tilt.  He 
transferred from chair to examining table without any difficulty.  
Range of motion testing of the lumbar spine revealed:  forward 
flexion to 35 degrees; extension to 10 degrees; lateral flexion 
to 20 degrees, bilaterally; left rotation to 10 degrees; and 
right rotation to 15 degrees.  Some stiffness on range of motion 
was noted, but there was no weakness, fatigue, or lack of 
endurance.  The examiner noted objective evidence of improvement 
of range of motion of the spine since the last examination as a 
result of recent physical therapy.   

VA treatment records from November 2008 to October 2009 reveal 
that on February 11, 2009, the Veteran sought treatment for 
increased back pain after a slip and fall.  He experienced pain 
which was unresponsive to his medications, as well as increased 
spasm and shooting pains.

In July 2009, the most recent VA spine Compensation and Pension 
examination of the Veteran was conducted.  The Veteran reported 
complaints of low back pain which radiated to either side and 
limited his motion.  The Veteran walked with good gait, good 
posture, no pelvic tilt, and no limp.  Range of motion testing of 
the lumbar spine revealed:  forward flexion to 15 degrees; no 
extension; lateral flexion to 20 degrees, bilaterally; and, 
rotation to 20 degrees, bilaterally. There was no evidence of 
weakness, fatigue, or lack of endurance.  The examiner noted no 
evidence that the Veteran had ever been hospitalized for 
incapacitating episodes of back pain.  

None of the VA examination reports, or treatment records, 
indicate that the Veteran has ankylosis of the lumbar spine.  

The veteran's service-connected degenerative joint disease of the 
lumbar spine is rated under the diagnostic code 5010, for 
traumatic arthritis.  This Diagnostic Code requires that 
traumatic arthritis be rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.  Diagnostic Code 5003, 
degenerative arthritis, requires rating under limitation of 
motion of the affected joints, if such would result in a 
compensable disability rating. 38 C.F.R. § 4.71a, Diagnostic Code 
5003.  When the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is assigned for each 
such major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003.  The 
Veteran's service-connected lumbar spine disability is primarily 
rated under Diagnostic Code 5242, which rates disabilities of the 
spine based on limitation of motion.  

The criteria for rating disabilities of the spine is found under 
a general rating formula for all disabilities, diseases, and 
injuries of the spine under Diagnostic Codes 5235 to 5243, unless 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  The disability 
ratings for the spine are assigned with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease as 
follows:

For unfavorable ankylosis of the entire spine (100 
percent);

For unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent);

For unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar spine 
to 30 degrees or less, or with favorable ankylosis of 
the entire thoracolumbar spine (40 percent);

For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the entire 
cervical spine (30 percent);

For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or 
the combined range of motion of the cervical spine 
not greater than 170 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis (20 percent); 
and

For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees, or combined range of motion 
of the cervical spine greater than 170 degrees but 
not greater than 335 degrees, or muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour, or 
vertebral body fracture with loss of 50 percent or 
more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine.

When evaluating diseases and injuries of the spine, any 
associated objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be evaluated 
separately, under an appropriate diagnostic code.  38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of the 
Spine, Note (1).  

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 degrees, 
and left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine, 
Note (2)

In exceptional cases, an examiner may state that because of age, 
body habitus, neurologic disease, or other factors not the result 
of disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal for 
that individual, even though it does not conform to the normal 
range of motion as noted.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of motion 
is normal for that individual will be accepted.  38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of the 
Spine, Note (3).

Range of motion measurements are to be rounded off to the nearest 
five degrees.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (4).  For VA 
compensation purposes, unfavorable ankylosis is a condition in 
which the entire cervical spine, the entire thoracolumbar spine, 
or the entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted opening 
of the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial 
or cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (5).  

Disability of the thoracolumbar and cervical spine segments are 
to be separately evaluated, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (6) (2010).

Diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 
4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 
(1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  VA 
regulations require that a finding of dysfunction due to pain 
must be supported by, among other things, adequate pathology. 38 
C.F.R. § 4.40 (2004). "[F]unctional loss due to pain is to be 
rated at the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

In evaluating the Veteran's claim, the application of a higher 
disability evaluation based on functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been considered.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran has 
complaints of radiating pain and limited motion.  This functional 
impairment, however, is considered by the disability rating 
assigned above.  Generally, the degrees of disability specified 
by the rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  38 C.F.R. § 4.1.  

The Board is required to consider the effect of pain and weakness 
when rating a service connected disability.  38 C.F.R. §§ 4.40, 
4.45 (2002); DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, 
in Sanchez-Benitez v. West, the Board discussed the veteran's 
disability and stated that the "nature of the original injury 
has been reviewed and the functional impairment that can be 
attributed to pain or weakness has been taken into account. 38 
C.F.R. §§ 4.40, 4.45."  The court held that "this discussion by 
the Board, with direct citation to sections 4.40 and 4.45, 
satisfies any obligation of the BVA to consider these regulations 
while rating the appellant's" disability. Sanchez-Benitez v. 
West,  13 Vet. App. 282 (1999).  

While the Veteran is rated under Diagnostic Code 5242 for 
arthritis of the spine, MRI evidence confirms the presence of 
degenerative disc disease.  Diagnostic Code 5243 is used to 
evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) on the total duration of incapacitating episodes 
over the past 12 months.  An incapacitating episode is "a period 
of acute signs and symptoms due to intervertebral disc syndrome 
that required bed rest prescribed by a physician and treatment by 
a physician."  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula 
for Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Note (1).  The medical evidence in the present case is 
substantial, but reveals no periods of incapacitating episodes.  
Evaluation under Code 5243 has been considered, but is rejected 
as it is not advantageous to the Veteran.

A.  Prior to August 10, 2007

The Veteran claims that he warrants a disability rating in excess 
20 percent effective from the date of service connection, May 16, 
2004.  

The VA examination conducted in July 2005 found that the 
thoracolumbar spine was not manifested by ankylosis or forward 
flexion to 30 degrees or less.  Forward flexion was measured to 
50 degrees, and the combined ranges of motion totaled 200 degrees 
on July 2005 examination.  These ranges considered actual 
functional impairment due to pain, weakness, fatigue, 
incoordination, and lack of endurance.  The evidence of record 
does not show that, for the period of time prior to August 10, 
2007, the Veteran's lumbar spine disability was manifested by 
ranges of motion limited enough to warrant a disability rating in 
excess of 20 percent nor is there any objective evidence of 
ankylosis of the spine of record.  

The preponderance of the evidence is against the claim for a 
disability rating in excess of 20 percent for service-connected 
degenerative joint disease of the lumbar spine for the period of 
time prior to August 10, 2007; there is no doubt to be resolved; 
and an increased rating is not warranted.  38 U.S.C.A. § 5107(b), 
38 C.F.R. Part 4, §4.71a, Diagnostic Code 5242. 

B.  August 10, 2007 to February 11, 2009

The evidence supports the assignment of a disability rating of 40 
percent for degenerative joint disease of the lumbar spine 
effective from August 10, 2007 to February 11, 2009.  The VA 
examination conducted on August 10, 2007 found that the forward 
flexion of the Veteran's thoracolumbar spine limited to 15 
degrees.  While another examination conducted in November 2007 
revealed forward flexion to 35 degrees, the examiner noted that 
this improvement was as a result of recent physical therapy.  The 
most recent VA examination was conducted in July 2009 and also 
showed that forward flexion of the Veteran's thoracolumbar spine 
was limited to 15 degrees.  The other ranges of motion on the 
July 2009 VA examination are consistent with those found on the 
August 10, 2007 examination.  To the extent that the November 
2007 examination revealed improved ranges of motion, they appear 
to be temporary improvements as a result of physical therapy and 
do not appear to reflect the Veteran's consistent level of lumbar 
spine function.  The evidence of record establishes that the 
Veteran's lumbar spine disability was manifested by a limitation 
of flexion severe enough to warrant the assignment of a 
disability rating of 40 percent effective from August 10, 2007.  

The preponderance of the evidence is against the claim for a 
disability rating in excess of 40 percent for service-connected 
degenerative joint disease of the lumbar spine.  The is simply no 
evidence that the Veteran has any ankylosis of the spine (or the 
functional equivalent) to warrant the assignment of a disability 
rating in excess of 40 percent; there is no doubt to be resolved; 
and an increased rating is not warranted.  38 U.S.C.A. § 5107(b), 
38 C.F.R. Part 4, §4.71a, Diagnostic Code 5242. 



C.  Since February 11, 2009

As was discussed above, the most recent VA examination, from July 
2009, establishes limitation of motion in flexion to 15 degrees, 
with consideration of pain, weakness, fatigue, incoordination, 
and lack of endurance.  This warrants assignment of a 40 percent 
evaluation, and no greater.  The Veteran retains motion of his 
thoracolumbar spine to some extent; this is not the functional 
equivalent of ankylosis, and no doctor has at any time indicated 
the presence of ankylosis of the lower back.  The Veteran has not 
alleged worsening of his back disability since that examination.

The preponderance of the evidence is against the claim for a 
disability rating in excess of 40 percent for service-connected 
degenerative joint disease of the lumbar spine.  The is simply no 
evidence that the Veteran has any ankylosis of the spine (or the 
functional equivalent) to warrant the assignment of a disability 
rating in excess of 40 percent; there is no doubt to be resolved; 
and an increased rating is not warranted.  38 U.S.C.A. § 5107(b), 
38 C.F.R. Part 4, §4.71a, Diagnostic Code 5242. 

IV.  Radiculopathy of the Lower Extremities

The Veteran is assigned a separate 10 percent disability rating 
radiculopathy of the left lower extremity and a separate 10 
percent disability rating radiculopathy of the right lower 
extremity.  

When evaluating diseases and injuries of the spine, any 
associated objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be evaluated 
separately, under an appropriate diagnostic code.  38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of the 
Spine, Note (1).  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale provided 
for injury of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis. See nerve involved for diagnostic code 
number and rating. The maximum rating which may be assigned for 
neuritis not characterized by organic changes referred to in this 
section will be that for moderate, or with sciatic nerve 
involvement, for moderately severe, incomplete paralysis.  38 
C.F.R. § 4.123 (2009).

Neuralgia, cranial or peripheral, characterized usually by a dull 
and intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum equal 
to moderate incomplete paralysis.  See nerve involved for 
diagnostic code number and rating.  Tic douloureux, or trifacial 
neuralgia, may be rated up to complete paralysis of the affected 
nerve.  38 C.F.R. § 4.124 (2009).

In December 2005, a VA spine Compensation and Pension examination 
of the Veteran was conducted.  He reported complaints of low back 
pain which radiated into his buttocks.  Muscle strength of the 
lower extremities was normal, 5/5.  He had no deep tendon 
reflexes, but full sensation.  Pedal pulses were 2+.  The 
diagnosis was degenerative joint disease of the lumbar spine with 
reported paresthesia to both lower extremities.  On the 
accompanying general medical examination report, the Veteran's 
neurologic system was grossly intact with deep tendon reflexes 
being 2+ and equal in all extremities.  Gait and posture were 
normal. 

In December 2005, a VA neurologic Compensation and Pension 
examination of the Veteran was conducted.  He reported low back 
pain which radiated into both buttocks and thighs along with 
decreased sensation of both thighs.  Muscle tone, bulk and 
strength were normal in both lower extremities.  Knee jerk was 
absent bilaterally and ankle jerk was 1 and symmetrical.  Sensory 
examination revealed decreased sensation to pin prick and light 
touch in the L5 distribution of both lower extremities.  

An August 2005 VA neurology treatment record reveals that the 
Veteran had complaints of low back pain and patchy numb skin 
areas of the lower extremities.  Deep tendon reflexes were 
"somewhat depressed, otherwise completely normal exam."  In 
September 2005 neurologic testing was conducted and revealed 
normal results for all extremities on all tests conducted.  

In September 2007, another VA neurologic Compensation and Pension 
examination of the Veteran was conducted.  He reported low back 
pain with some numbness in his buttocks.  Physical examination 
revealed absent knee jerk bilaterally, and 1- ankle jerk 
bilaterally.  Sensory examination revealed decreased sensation to 
pin prick and light touch in the L4-L5 distribution of the right 
leg and the L5 distribution of left leg.

In July 2009, the most recent VA neurologic Compensation and 
Pension examination of the Veteran was conducted.  Again, he 
reported low back pain with radiation into both legs, along with 
occasional tingling sensation in his feet.  Physical examination 
revealed the Veteran could transfer and walk without difficulty.  
Motor examination revealed normal strength of 5/5 in all muscles 
of the lower extremities.  He had diminished reflexes with only 
trace reflexes at both knees.  He had "downgoing toes, 
bilaterally."  He had inconsistent but patchy areas of 
diminished pin prick sensation on both legs.  Proprioceptive and 
vibratory sensation was intact.  Muscle tone was normal and the 
examiner noted that the Veteran was employed as a shift 
supervisor at a juvenile detention facility.  

The Veteran's left lower extremity radiculopathy and right lower 
extremity radiculopathy are rated under the criteria for 
impairment of the sciatic nerve under Code 8620 to best reflect 
the anatomic area and functions affected.

Diagnostic Code 8520 rates paralysis of the sciatic nerve.  A 10 
percent rating is assigned for mild incomplete paralysis of the 
sciatic nerve.  A 20 percent rating is assigned for moderate 
incomplete paralysis of the sciatic nerve.  A 40 percent rating 
is assigned for moderately severe incomplete paralysis.  A 60 
percent rating is assigned for severe incomplete paralysis, with 
marked muscular atrophy.  An 80 percent rating is assigned for 
complete paralysis of the sciatic nerve; the foot dangles and 
drops, no active movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 
4.124a, Diagnostic Code 8520.  Diagnostic Codes 8620 and 8720 
contemplate neuritis and neuralgia of the sciatic nerve 
respectively.  38 C.F.R. § 4.124a, Diagnostic Codes 8620, 8720.  

The term "incomplete paralysis" with this and other peripheral 
nerve injuries indicates a degree of lost or impaired function 
substantially less than the type pictured for complete paralysis 
given with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or at most, 
the moderate degree.

The disability picture presented here most closely reflects the 
criteria for a 10 percent rating for radiculopathy of both the 
left and right lower extremities, throughout the period of time 
currently under appeal.  The Veteran has consistently reported 
radiating pain and areas of numbness on his lower extremities.  
Physical examination shows decreased deep tendon reflexes and 
sensation of the lower extremities.  When nerve conduction 
testing was conducted in September 2005, the results were normal.  
Currently there are irregular patches of decreased sensation of 
both lower extremities.  The Veteran has, however, retained 
complete motor control of the lower extremities and has normal 
strength, muscle tone and ambulation.  In the absence of such, 
the impairment cannot be considered greater than mild in nature.

The preponderance of the evidence is against the claims for a 
disability ratings in excess of 10 percent rating for service-
connected radiculopathy of the left and right lower extremities; 
there is no doubt to be resolved; and increased ratings are not 
warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. Part 4, §4.123, 
4.124, 4.124a, Diagnostic Codes 8520, 8620, 8720. 

V.  Other Considerations

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, requiring that the RO refer a claim to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service.  An extra-schedular evaluation is warranted 
where a service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular standards. 
38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability 
picture occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of a 
veteran's service-connected disability. Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  If there is an exceptional or unusual 
disability picture, then the Board must consider whether the 
disability picture exhibits other factors such as marked 
interference with employment and frequent periods of 
hospitalization. Thun, 22 Vet. App. at 115-116.  When those two 
elements are met, the appeal must be referred for consideration 
of the assignment of an extraschedular rating, otherwise, the 
schedular evaluation is adequate, and referral is not required.  
Thun, 22 Vet. App. at 116.

The schedular evaluations are adequate as the diagnostic criteria 
adequately address the severity and symptomatology of the 
Veteran's service-connected  spine disabilities.  Higher 
schedular evaluations under the assigned diagnostic codes are 
available upon a showing of additional symptomatology.  The 
evidence does not show any periods of hospitalization for 
treatment of his service-connected spine disabilities and there 
is no evidence that these disabilities result in any interference 
with employment.  The evidence of record reveals that the Veteran 
continues to maintain employment despite his service-connected 
disabilities.  Therefore, the Veteran's disability picture is 
contemplated by the rating schedule and no extraschedular 
referral is required. See Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996).

Last, a claim for a total disability rating based on individual 
unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 
(2009) has been considered.  None of the VA examinations of 
record indicate that the Veteran is unemployable due to his 
service-connected back disabilities.  He stated repeatedly that 
he was employed and was participating in a vocational 
rehabilitation program through VA.  At this time, he is also a VA 
employee.  Accordingly, consideration of TDIU pursuant to Rice is 
not warranted.  

The preponderance of the evidence is against the claims for 
disability ratings in excess of those presently assigned above; 
there is no doubt to be resolved; and increased ratings are not 
warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. Part 4, §4.71a, 
Diagnostic Codes 5237, 5243.


ORDER

An initial disability rating in excess of 20 percent for 
degenerative joint disease of the lumbar spine, prior to August 
10, 2007, is denied.

An initial disability rating of 40 percent, and no more, is 
granted for degenerative joint disease of the lumbar spine, 
effective from August 10, 2007, to February 11, 2009, subject to 
the law and regulations governing the payment of monetary awards.  

An initial disability rating in excess of 40 percent for 
degenerative joint disease of the lumbar spine, since February 
11,2009, is denied.

An initial disability rating in excess of 10 percent for 
radiculopathy of the left lower extremity is denied.

An initial disability rating in excess of 10 percent for 
radiculopathy of the right lower extremity is denied.




____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


